233 F.3d 521 (7th Cir. 2000)
Steve R. Hansen, Plaintiff-Appellant,v.William J. Henderson, Postmaster General, Defendant-Appellee.
No. 99-3952
In the  United States Court of Appeals  For the Seventh Circuit
Argued August 9, 2000Decided November 15,  2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 97 C 3672--Matthew F. Kennelly, Judge.
Before Posner, Ripple, and Williams,  Circuit Judges.
Posner, Circuit Judge.


1
Hansen, a mail  carrier working out of the Glenview,  Illinois post office, sued the Postal  Service for failure to accommodate his  disability, in violation of the  Rehabilitation Act, 29 U.S.C. sec.sec.  701 et seq. A bench trial resulted in a  judgment for the defendant.


2
Hansen's work involved first sorting  mail for about 4 hours while standing and  bending over to pick up the mail to be  sorted from piles on the floor or on low  shelves; then placing the mail in cases  or trays weighing 10 to 15 pounds each  and wheeling or carrying the cases to a  mail truck and loading them onto the  truck; and finally delivering the mail: sometimes by parking at the end of a  block and walking from house to house  carrying the mail for the block in a sack  (this is called "park and loop"  delivery); sometimes by driving the truck  to the entrance of a business and either  leaving the mail for the business there  or wheeling or carrying it inside  ("dismount" delivery); and sometimes by  placing the mail in mailboxes located  along the road, without having to get out  of the truck at all ("curbline"  delivery).


3
A herniated disc conceded to be a  disabling injury within the meaning of  the Rehabilitation Act prevented Hansen  from doing his job. Hansen asked his  postmaster, Slickenmeyer, for a job that  would not require him to walk. The  Glenview post office does have a few such  jobs, but they were filled and Hansen  does not claim that his disability  entitled him to bounce any of the  incumbents from their jobs. Slickenmeyer  inquired of the other post offices in his  district on Hansen's behalf but they had  no vacancies in nonwalking jobs either.  He also inquired of Hansen's union but it  had no suggestions and so Hansen, unable  by his own account to perform a mail  carrier's duties as configured by the  Postal Service, was let go.


4
He complains that Slickenmeyer should  have explored with him the possibility of  restructuring his existing job so that it  would not involve walking, bending, or  heavy lifting. For example, if all he had  had to do was case (not sort or load) the  mail and deliver it curbside, he would  not have had to do any significant  walking or lifting. He argues that  Slickenmeyer had created such light-duty  jobs for other disabled workers and that  Slickenmeyer should have done that for  him too. The district judge found  Slickenmeyer to be an entirely credible  witness, and concluded that Slickenmeyer  had done everything reasonably possible  to find a job for Hansen in the Postal  Service that Hansen could perform, given  his back problem.


5
When as in this case the disabled worker  has communicated his disability to his  employer and asked for an accommodation  so that he can continue working, the  employer has the burden of exploring with  the worker the possibility of a  reasonable accommodation. E.g., Gile v.  United Airlines, Inc., 213 F.3d 365, 373  (7th Cir. 2000); Taylor v. Phoenixville  School District, 184 F.3d 296, 311-20 (3d  Cir. 1999). Failure to engage in this  "interactive process" cannot give rise to  a claim for relief, however, if the  employer can show that no reasonable  accommodation was possible. E.g., Rehling  v. City of Chicago, 207 F.3d 1009, 1016  (7th Cir. 2000); Donahue v. Consolidated  Rail Corp., 224 F.3d 226, 233-35 (3d Cir.  2000); Willis v. Conopco, Inc., 108 F.3d  282, 285 (11th Cir. 1997) (per curiam).  For then the breakdown of the interactive  process would be academic. That is what  the Postal Service tried to show here,  and the district judge, whose findings we  can reverse only if we find them to be  clearly erroneous, concluded that the  Service had carried its burden of  persuasion.


6
Slickenmeyer had indeed created "light  duty" jobs in the Glenview post office  for several other disabled employees.  Apparently these are jobs that Hansen  could have performed notwithstanding his  disability, and apparently there were  similar jobs in other post offices. And  reassignment of a disabled worker to a  job on the employer's roster that the  worker's disability does not prevent him  from performing is a legitimate form of  accommodation, as we noted in our recent  decision in EEOC v. Humiston-Keeling,  Inc., 227 F.3d 1024 (7th  Cir.2000). But all those jobs  were filled. There were no vacancies in  the district, and Hansen does not contend  that he would have been willing to move  out of the district to find a suitable  postal job. The Postal Service was not  required to bounce one of the incumbents  in the light-duty jobs to make way for  Hansen, whether or not the incumbents  were as disabled as Hansen, or for that  matter disabled at all, e.g., Pond v.  Michelin North America, Inc., 183 F.3d  592, 595 (7th Cir. 1999); Baert v. Euclid  Beverage, Ltd., 149 F.3d 626, 632 (7th  Cir. 1998); Willis v. Pacific Maritime  Ass'n, 162 F.3d 561, 567 (9th Cir. 1998),  unless they had been put into those jobs  to block Hansen, which is not argued.  Firing a worker to make a place for a  disabled worker is not a reasonable  accommodation of the worker's disability.  Wooten v. Farmland Foods, 58 F.3d 382,  386 (8th Cir. 1995). Nor must the  employer manufacture a job that will  enable the disabled worker to work  despite his disability. E.g., Baert v.  Euclid Beverage, Ltd., supra, 149 F.3d at  632; Gile v. United Airlines, Inc., 95  F.3d 492, 499 (7th Cir. 1996); Smith v.  Midland Brake, Inc., 180 F.3d 1154, 1174  (10th Cir. 1999). That is, redundant  staffing is not a reasonable  accommodation. See Sieberns v. Wal-Mart  Stores, Inc., 125 F.3d 1019, 1022 (7th  Cir. 1997); Fjellestad v. Pizza Hut of  America, Inc., 188 F.3d 944, 950 (8th  Cir. 1999). This implies, though we  cannot find a case, that the worker  cannot demand that his employer give him  a job for which there is no vacancy  without shifting the worker who has that  job to another job in order to create a  vacancy for the disabled worker.


7
The job that Hansen would like would be  a job in which another worker does the  sorting, then gives Hansen the mail to  case, and then when Hansen has done that  carries the cases to the truck, and  Hansen then makes just curbside  deliveries. (Presumably, then, the  sorting would involve sorting only mail  for curbside delivery into Hansen's mail  cases.) Two new jobs would have to be  manufactured, one for Hansen and one for  his helper. The Act does not require  that. All it requires, so far as bears on  this case (and setting aside the  possibility of reassignment to a lighter  job not here available), is that the  employer either clear away obstacles to  the disabled worker's doing his job or  provide facilities (such as wheelchair  access) that enables the worker to do the  job. When thus accommodated the worker  must be able to do the job as configured  by the employer, not his own conception  of the job. See, e.g., Malabarba v.  Chicago Tribune Co., 149 F.3d 690, 698-  700 (7th Cir. 1998); Sieberns v. Wal-Mart  Stores, Inc., supra, 125 F.3d at 1022;  Cochrum v. Old Ben Coal Co., 102 F.3d  908, 913 (7th Cir. 1996); Fjellestad v.  Pizza Hut of America, Inc., supra, 188  F.3d at 950; Moritz v. Frontier Airlines,  Inc., 147 F.3d 784, 788 (8th Cir. 1998).  The design of the job is a prerogative of  management; the law "does not require a  lowering of standards." Fink v. New York  City Dept. of Personnel, 53 F.3d 565, 567  (2d Cir. 1995). Having credited  Slickenmeyer's testimony that there were  no vacancies in jobs that Hansen could  perform, the district judge could not  have gone on to find that Hansen had  rebutted this testimony by inventing a  job that he could have performed for the  Postal Service. That is not proper  rebuttal. The judgment in favor of the  defendant must therefore be


8
Affirmed.